MILLER, Judge.
Defendants appeal a judgment awarding $25,000 to plaintiff Erasmus Stanley for the wrongful death of his wife Marcella, a guest passenger in a pickup truck. We affirm.
This case was consolidated for trial and appeal with Ogaard v. Wiley, 325 So.2d 642 (La.App. 3 Cir. 1975), handed down this date. Defendants are named in that opinion. For reasons there assigned the trial court judgment is affirmed as to liability of the several defendants.
Erasmus had been married to Marcella for more than one year. She was nineteen at the. time of her death. The testimony established their close and affectionate relationship. They hunted, fished and spent most of their time together. After the death of his wife, Erasmus moved out of his house and could not return to work. Some months later, he remarried and did return to the house.
Erasmus arrived at the scene of the accident before his wife died. Tr. 867.
Defendants contend the award is so disproportionate as to indicate an abuse of the trial court’s discretion. They rely chiefly on Parker v. Smith, 147 So.2d 407 (La.App. 2 Cir. 1962), where a man was awarded $20,000 when it was established he had been married many years and he and his wife were “inseparable.”
Considering the decreased value of the dollar and the $25,000 award in Hutchins v. Westley, 235 So.2d 434 (La.App. 3 Cir. 1970), we find the $25,000 award to have been high but not so disproportionate as to establish an abuse of the trial court’s much discretion.
*661The trial court judgment is affirmed at appellants’ costs.
Affirmed.